Name: Council Decision 2013/661/CFSP of 15Ã November 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  criminal law
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 306/18 COUNCIL DECISION 2013/661/CFSP of 15 November 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran. (2) By its judgments of 6 September 2013 in Cases T-493/10 (2), T-4/11 and T-5/11 (3), T-12/11 (4), T-13/11 (5), T-24/11 (6), T-42/12 and T-181/12 (7), T-57/12 (8) and T-110/12 (9), the General Court of the European Union annulled the Councils decisions to include Persia International Bank plc, Export Development Bank of Iran, Iran Insurance Company, Post Bank Iran, Bank Refah Kargaran, Naser Bateni, Good Luck Shipping LLC and Iranian Offshore Engineering & Construction Co. on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP. (3) Persia International Bank plc, Export Development Bank of Iran, Iran Insurance Company, Post Bank Iran, Bank Refah Kargaran, Naser Bateni, Good Luck Shipping LLC and Iranian Offshore Engineering & Construction Co. should be included again on the list of persons and entities subject to restrictive measures, on the basis of new statements of reasons concerning each of them. (4) An additional entity should be included on the list of persons and entities subject to restrictive measures, and the identifying information in relation to another entity subject to restrictive measures should be amended. (5) Following the judgment of the General Court in Case T-421/11 (10), Qualitest FZE is not included on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 November 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 195, 27.7.2010, p. 39. (2) Judgment of 6 September 2013 in Case T-493/10 Persia International Bank plc v Council of the European Union. (3) Judgment of 6 September 2013 in joint Cases T-4/11 and T-5/11 Export Development Bank of Iran v Council of the European Union. (4) Judgment of 6 September 2013 in Case T-12/11 Iran Insurance Company v Council of the European Union. (5) Judgment of 6 September 2013 in Case T-13/11 Post Bank Iran v Council of the European Union. (6) Judgment of 6 September 2013 in Case T-24/11 Bank Refah Kargaran v Council of the European Union. (7) Judgment of 6 September 2013 in Cases T-42/12 and T-181/12 Naser Bateni v Council of the European Union. (8) Judgment of 6 September 2013 in Case T-57/12 Good Luck Shipping LLC v Council of the European Union. (9) Judgment of 6 September 2013 in Case T-110/12 Iranian Offshore Engineering & Construction Co. v Council of the European Union. (10) Judgment of 5 December 2012 in Case T-421/11 Qualitest FZE v Council of the European Union. ANNEX I. The person and entities listed below are added to the list set out in Annex II to Decision 2010/413/CFSP I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 1. Post Bank of Iran (a.k.a. Post Bank Iran, Post Bank) 237, Motahari Ave., Tehran, Iran 1587618118 Website: www.postbank.ir Company which is majority owned by the Government of Iran and provides financial support to the Government of Iran. 16.11.2013 2. Iran Insurance Company (a.k.a. Bimeh Iran) 121 Fatemi Ave., P.O. Box 14155-6363 Tehran, IranP.O. Box 14155-6363, 107 Fatemi Ave., Tehran, Iran Government-owned company which provides financial support to the Government of Iran. 16.11.2013 3. Export Development Bank of Iran (EDBI) (including all branches and subsidiaries) Export Development Building, 21th floor, Tose'e tower, 15th st, Ahmad Qasir Ave, Tehran - Iran, 15138-35711 next to the 15th Alley, Bokharest Street, Argentina Square, Tehran, Iran; Tose'e Tower, corner of 15th St, Ahmad Qasir Ave., Argentine Square, Tehran, Iran; No. 129, 21 's Khaled Eslamboli, No. 1 Building, Tehran, Iran; C.R. No. 86936 (Iran) Government-owned company which provides financial support to the Government of Iran. 16.11.2013 4. Persia International Bank Plc 6 Lothbury, London Post Code: EC2R 7HH, United Kingdom Entity owned by designated entities Bank Mellat and Bank Tejarat. 16.11.2013 5. Iranian Offshore Engineering & Construction Co (IOEC) 18 Shahid Dehghani Street, Qarani Street, Tehran 19395-5999 Or: No.52 North Kheradmand Avenue (Corner of 6th Alley) Tehran, IRAN Web: http://www.ioec.com/ Important entity in the energy sector which provides substantial revenues to the Government of Iran. As such, IOEC provides financial and logistical support to the Government of Iran. 16.11.2013 6. Bank Refah Kargaran (a.k.a. Bank Refah) 40, North Shiraz Street, Mollasadra Ave., Vanak Sq., Tehran, Postal Code 19917, Iran Swift: REF AIRTH Entity providing support to the Government of Iran. It is 94 per cent owned by the Iranian Social Security Organisation, which in turn is controlled by the Government of Iran, and it provides banking services to government ministries. 16.11.2013 III. Islamic Republic of Iran Shipping Lines (IRISL) A. Persons Name Identifying information Reasons Date of listing 1. Naser Bateni Born on 16 December 1962, Iranian. Naser Bateni acts on behalf of IRISL. He was a director of IRISL until 2008 and he was subsequently Managing Director of IRISL Europe GmbH. He is the managing director of Hanseatic Trade and Trust Shipping GmbH (HTTS) which, as their general agent, provides essential services to the Safiran Payam Darya Shipping Lines (SAPID) and to Hafize Darya Shipping Lines (HDS Lines), both of which are designated entities acting on behalf of IRISL. 16.11.2013 B. Entities Name Identifying information Reasons Date of listing 1. Good Luck Shipping Company LLC (a.k.a. Good Luck Shipping Company) P.O. BOX 5562, Dubai; or P.O. Box 8486, Dubai, United Arab Emirates Good Luck Shipping Company LLC as the agent for Hafize Darya Shipping Lines (HDS Lines) in the United Arab Emirates provides essential services to HDS Lines which is a designated entity acting on behalf of IRISL. 16.11.2013 2. Hanseatic Trade Trust & Shipping (HTTS) GmbH Postal address: Schottweg 7, 22087 Hamburg, Germany; Alternative address: Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township. Hanseatic Trade and Trust Shipping GmbH (HTTS) is the general agent for and as such provides essential services to Safiran Payam Darya Shipping Lines (SAPID) and to Hafize Darya Shipping Lines (HDS Lines), both of which are entities designated as acting on behalf of IRISL. 16.11.2013 II. The entry for the entity set out in Annex II to Decision 2010/413/CFSP listed below shall be replaced by the entry below B. Entities Name Identifying information Reasons Date of listing 1. Onerbank ZAO (a.k.a. Onerbank ZAT, Eftekhar Bank, Honor Bank, Honorbank, North European Bank) Ulitsa Klary Tsetkin 51- 1, 220004, Minsk, Belarus Belarus-based bank owned by Bank Refah Kargaran, Bank Saderat and Bank Toseeh Saderat Iran 23.5.2011